Citation Nr: 1708794	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  13-00 01A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for migraine headaches.  

2.  Entitlement to an initial compensable evaluation for a right breast scar.  

3.  Entitlement to an initial compensable evaluation for a right forearm scar.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from August 1989 to January 2010.  

This matter is before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2015, the Board denied service connection for a low back disability and a right wrist disability, as well as a compensable rating for alopecia.  The Board granted a higher 20 percent rating for right shoulder sympathetic dystrophy.  At that time, the Board remanded the remaining claims for additional development.  

In October 2015, the Veteran clarified that she was appealing the initial ratings assigned for both a right breast scar and a right forearm scar.  As such, the issues are reflected on the title page.

The Board notes that in August 2015, the RO notified the Veteran of the July 2015 rating proposing a reduction in the disability rating for service-connected depressive disorder.  That same month, the Veteran requested a predetermination hearing.  The record does not reflect that the Veteran was scheduled for the requested predetermination hearing, and a rating decision implementing the reduction does not appear to be associated the claims file.  The Board notes that where the procedural requirements under 38 C.F.R. § 3.105(i) are not met, including a predetermination hearing, any reduction in monthly benefits would be is void ab initio.  As the status of the matter is unclear, it is REFERRED to the RO for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's headaches more closely approximate to characteristic prostrating attacks averaging one in two months over last several months.

2.  The Veteran has one linear right breast scar that is intermittently tender or painful; it is not unstable, and does not result in any disabling effects.  

3.  The Veteran has one linear scar on her right forearm that is not painful or unstable and does not result in any disabling effects.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating, and no higher, for migraine headaches, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.114, Diagnostic Code (DC) 8100 (2016).  

2.  The criteria for an initial 10 percent disability rating, and no higher, for a right breast scar have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, DCs 7800-7805 (2016).

3.  The criteria for an initial compensable disability rating for a right forearm scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.118, DC 7800-7805 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).  

I.  Laws and Regulations

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Under DC 8100 pertaining to migraines, a 50 percent rating requires that the disability be manifested by very frequent and prostrating and prolonged attacks that are productive of severe economic inadaptability.  A 30 percent rating requires headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 10 percent rating requires that the condition be productive of headaches with characteristic prostrating attacks averaging one in two months over last several months.  38 C.F.R. § 4.124a, DC 8100. 

For scars, DC 7804 provides a 10 percent rating for 1 or 2 scars that are unstable or painful.  A 20 percent rating is warranted for 3 to 4 scars that are unstable or painful and a 30 percent disability rating assigned for 5 or more scars that are unstable or painful.  Note (1) to DC 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118.  

DC 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrants a 10 percent rating.  A 20 percent rating requires an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.).  A 30 percent rating requires an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.).  A 40 percent rating requires an area or areas of 144 square inches (929 sq. cm.) or greater.  A qualifying scar is one that is nonlinear and deep, and is not located on the head, face, or neck.  Note (1) to DC 7801 provides that a deep scar is one associated with underlying tissue damage.   Id. 

DC 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  Note (1) to DC 7802 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) to DC 7802 provides that if multiple qualifying scars are present, a separate evaluation is assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity.  Id. 

DC 7805 provides that other scars (including linear scars) and other effects of scars evaluated under DCs 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under DCs 7800-7804 under an appropriate diagnostic code.  Id.  

II.  Analysis

A.  Migraine Headaches

The Veteran seeks an initial compensable rating for migraine headaches.  She maintains that a higher rating is based upon the frequency with which her headaches occur.

The October 2009 pre-discharge VA examination report notes headaches occurred approximately once every three months with a duration ranging from several hours to three days.  In addition, the October 2015 VA examination report, which was conducted pursuant to the Board's remand, notes pulsating or throbbing head pain for which the Veteran was noted to take medication, at least intermittently.  

The Board notes that in assigning a disability rating, "the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria."  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  As the rating criteria under 38 C.F.R. § 4.124a, DC 8100, do not explicitly contemplate the ameliorative effects of medication, the assigned rating for migraine headaches should contemplate the frequency of characteristic prostrating attacks that would occur without medication.

In view of the evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's symptoms more closely approximate to the criteria for a 10 percent rating under DC 8100.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.  Thus, a 10 percent rating for migraine headaches is warranted.  

Although this higher initial rating is warranted, a rating in excess of 10 percent is not warranted for migraine headaches at any time during the appeal period, including with consideration of the factors set forth in Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  Significantly, the October 2015 VA examiner concluded that the Veteran does not have characteristic prostrating attacks of migraine/non-migraine headache pain.  It was noted that although the Veteran reported headaches occurring three times per month and lasting for three to four days, she was unable to provide a history of, or even estimate, headache frequency or the location of head pain.  Although the Veteran is competent to report her symptoms, her statements are found to be vague and thus, of diminished probative value.  Based on visit history and medication usage, the October 2015 VA examiner concluded that migraine headaches appeared to be infrequent.

In addition, and although sensitivity to light was noted on VA examination in October 2009, a May 2005 service treatment record notes no associated photophobia.  Moreover, the October 2009 VA examiner reported that the Veteran's headaches were unaccompanied by nausea, vomiting, auras, or seizures.  

Moreover, and although the Veteran noted having migraine headaches approximately two times per month in her December 2012 substantive appeal, and although headaches two to three times per week were noted in a December 2014 VA treatment record, the symptoms were attributed to tension-type headaches and/or rebound headaches, not migraines.  It was noted that the Veteran's migraine medication was not effective for the tension headaches, and that use of too much over-the-counter medication was suggested to be adding to the headache symptoms.  

Moreover, the October 2009 VA examiner reported that headaches did not interfere with the Veteran's life, except for approximately once every three months, or, four times a year, when she had to find a quiet place to lie down at work until recovering from a headache.  In addition, and although a December 2014 VA treatment record notes that the Veteran missed work two to three days per month due to headaches, the October 2015 VA examination report reflects that the Veteran was able to arrange her work schedule, as needed, if she had a headache.  

The Board notes that although a July 2015 VA examination report states that the Veteran had not worked in earnest since separation from service, such was attributed to lack of success in her chosen field, not migraines.  The report reflects that she had been attending graduate school since 2013.  The Board notes that the initial 10 percent rating granted in this decision contemplates loss of time due to exacerbations of migraines, if any.  38 C.F.R. § 4.1.  

In reaching a determination, the Board has accorded significant probative value to the VA opinions.  The October 2015 opinion was based on a review of the claims file, contains a well-reasoned explanation, and is not inconsistent with the October 2009 opinion, or the VA treatment records.  The opinion took into account the Veteran's reported symptoms.  As such, this opinion is entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008). 

The evidence is in favor of a 10 percent rating for migraine headaches.  The preponderance of the evidence is against a rating in excess of 10 percent for migraines; there is no further doubt to be resolved as the benefit of the doubt doctrine was applied in awarding the increased rating.  

B.  Right Breast Scar

The Veteran seeks an initial compensable rating for her right breast scar.  She maintains that the residual right breast scar as a result of an excision and biopsy of a fibrocystic lesion during service in 2005 is tender or painful.  

The October 2009 pre-discharge VA examination report notes a well-healed, one inch slanting scar on the Veteran's right breast.  No redness, swelling, or tenderness on any aspect of the scar or the surrounding area was reported.  During a February 2016 VA examination, which was conducted pursuant to the Board's remand, the examiner concluded that sensitivity to the right breast during menses was most likely attributed to her fibrocystic breast disease.  

In view of the evidence and the Veteran's assertions, and resolving all reasonable doubt in her favor, a 10 percent rating is warranted for the right breast scar as there is tenderness/pain, at least intermittently, for which she is competent to attest.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.118, DC 7804.  

Although this higher initial rating is warranted, the evidence establishes that a rating in excess of 10 percent for the right breast scar is not warranted at any time during the appeal period.  While the Veteran is competent to report her symptoms, the October 2009 VA examination report notes no disability due to the scar.  In addition, the February 2016 VA examiner reported that the healed, 3 cm linear right breast scar was unchanged, noting no redness, swelling, or tenderness about the scar.  No elevation or depression about the scar was reported, and it was noted that the scar was not unstable and had remained closed and intact.  

The Board finds that the Veteran's right breast scar does not result in any disabling effects to warrant a rating in excess of 10 percent under another appropriate diagnostic code in accordance with DC 7805.  38 C.F.R. § 4.118, DC 7805.  Therefore, an initial rating in excess of 10 percent is not warranted under DC 7805 based on disabling effects due to the Veteran's service-connected right breast scar.  

To the extent that interference with employment has been asserted, the initial 10 percent rating granted in this decision contemplates loss of time due to exacerbations of a right breast scar, if any.  38 C.F.R. § 4.1.  

In sum, an initial 10 percent rating is warranted for the right breast scar.   The preponderance of the evidence is against an initial rating in excess of 10 percent for the right breast scar; there is no further doubt to be resolved as the benefit of the doubt doctrine was applied in awarding the increased rating.

C.  Right Forearm Scar

The Veteran seeks an initial compensable rating for her right forearm scar.  She maintains that her service-connected right forearm scar as a residual of a superficial laceration she sustained from contact with a nail during service warrants a compensable rating.  

The initial noncompensable (i.e., zero percent) rating was assigned under 38 C.F.R. § 4.118, DC 7805, which rates scars based on the limitation of function of the part affected.  The evidence establishes that a compensable rating for the right forearm scar is not warranted at any time during the appeal.  

The October 2009 pre-discharge VA examination report notes a longitudinal scar over the distal aspect of her right arm measuring 11/2 inches.  No redness, swelling, or tenderness of any aspect of the scar or the area underneath it was reported.  Although the Veteran is competent to report her symptoms, no disability due to the scar was noted.  

In addition, the February 2016 VA examination report reflects that the healed linear scar on the distal aspect of the Veteran's right forearm measured 2.5 cm.  The examiner determined that the scar was healed and had remained closed and intact, noting no redness, swelling, or tenderness upon palpation.  In addition, no elevation or depression was reported.  It was concluded that the right forearm scar was neither painful nor unstable.  

Upon review of all the evidence of record, both lay and medical, the Board finds that the right forearm scar does not warrant a compensable rating under any applicable diagnostic code at any time during the appeal period.  The scar is not unstable or painful and thus, a compensable rating under DC 7804 is not warranted.  The Board further finds that the Veteran's right forearm scar does not result in any disabling effects to warrant a compensable rating under another appropriate diagnostic code in accordance with DC 7805.  Therefore, a compensable rating is not warranted under DC 7805 based on disabling effects due to the Veteran's service-connected forearm scar.  

As the preponderance of the evidence is against an initial compensable rating for a right forearm scar, there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Thus, an initial compensable rating is not warranted for a right forearm scar.  


ORDER

An initial 10 percent rating for migraine headaches is granted, subject to the criteria governing monetary awards.  

An initial 10 percent rating for a right breast scar is granted, subject to the criteria governing monetary awards.  

An initial compensable rating for a right forearm scar is denied.  




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


